16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Diane Hill VANN, Petitioner Appellant,andStephanie VANN, Petitioner,v.UNITED STATES of America, Respondent Appellee.
No. 93-2575.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 25, 1994.Decided:  Jan. 26, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-3539).
Diane Hill Vann, Appellant Pro Se.
Maury S. Epner, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
D.Md.
DISMISSED.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the denial of her motion to quash a grand jury subpoena.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   Cobbledick v. United States, 309 U.S. 323 (1940);   In re Grand Jury Subpoena, May, 1978 at Baltimore, 596 F.2d 630 (4th Cir.1979).


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Appellant's motion to stay the order of the district court appealed from is denied